         Case 1:20-cv-05360-PAE Document 48 Filed 08/21/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

CHARLES HERBERT PROCTOR, III and              Case No. 20 Civ. 05360 (PAE)
SYNOVA ASSET MANAGEMENT,                      ECF Case
LLC, on behalf of themselves and all others
similarly situated,
                         Plaintiffs,
                    v.

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,
                    Defendants.

                                               Case No. 20 Civ. 05298 (PAE)
ROBERT CHARLES CLASS A, L.P., on               ECF Case
Behalf of Itself and All Others Similarly
Situated,

                          Plaintiff,
                  v.

J.P. MORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.

[caption continued next page]



      [PROPOSED] ORDER CONSOLIDATING THE RELATED ACTIONS AND
                    GRANTING MOTION TO APPOINT
           LOWEY DANNENBERG P.C. AND KIRBY McINERNEY LLP
                    AS INTERIM CO-LEAD COUNSEL
         Case 1:20-cv-05360-PAE Document 48 Filed 08/21/20 Page 2 of 6




                                              Case No. 20 Civ. 05918 (PAE)
THOMAS GRAMATIS, on Behalf of                 ECF Case
himself and All Others Similarly Situated,

                          Plaintiff,
                  v.

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.

                                              Case No. 20 Civ. 05772 (PAE)
BUDO TRADING LLC, Individually and            ECF Case
on Behalf of All Others Similarly Situated,

                          Plaintiff,
                  v.

J.P. MORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.

[caption continued next page]
         Case 1:20-cv-05360-PAE Document 48 Filed 08/21/20 Page 3 of 6




                                                 Case No. 20 Civ. 05285 (PAE)
ENDEAVOR TRADING, LLC, individually              ECF Case
and on behalf of all those similarly situated,

                          Plaintiff,
                   v.

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.

                                                 Case No. 20 Civ. 04523 (PAE)
JOHN GRACE, individually and on behalf of        ECF Case
all those similarly situated,

                          Plaintiff,
                   v.

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.

[caption continued next page]
         Case 1:20-cv-05360-PAE Document 48 Filed 08/21/20 Page 4 of 6




BREAKWATER TRADING LLC,
individually and on behalf of all those
similarly situated,                         Case No. 20 Civ. 03515 (PAE)
                                            ECF Case
                          Plaintiff,
                   v.

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.
         Case 1:20-cv-05360-PAE Document 48 Filed 08/21/20 Page 5 of 6




       Pursuant to Rule 23(g)(3) of the Federal Rules of Civil Procedure, and having carefully

reviewed all the parties’ submissions and the testimony received at the hearing, the Court hereby

(i) consolidates the above-captioned actions and any other actions subsequently filed related hereto

(“Consolidated Action”) and (ii) appoints Lowey Dannenberg, P.C. and Kirby McInerney LLP as

Interim Co-Lead Counsel for all plaintiffs in Consolidated Action.

       Co-Lead Counsel shall have the following responsibilities and duties, to be carried out

either personally or through counsel whom Co-Lead Counsel shall designate:

   (a) to coordinate the briefing and argument of motions;

   (b) to coordinate the conduct of discovery proceedings;

   (c) to coordinate the examination of witnesses in depositions;

   (d) to coordinate the selection of counsel to act as a spokesperson at pretrial conferences;

   (e) to call telephonic or in-person meetings of the Plaintiffs’ counsel as they deem necessary

       and appropriate from time to time; conferences

   (f) to coordinate all settlements negotiations with counsel for Defendants;

   (g) to coordinate and direct the pretrial discovery proceedings and the preparation for trial and

       the trial of this matter and to delegate work responsibilities to selected counsel as may be

       required; and

   (h) to supervise any other matters concerning the prosecution, resolution, or settlement of the

       Consolidated Action.

       No motion, request for discovery, or other pretrial proceedings shall be initiated or filed by

any plaintiff without the approval of Co-Lead Counsel, so as to prevent duplicative pleadings or

discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of Co-

Lead Counsel.



                                                 1
          Case 1:20-cv-05360-PAE Document 48 Filed 08/21/20 Page 6 of 6




       Counsel in any related action that is consolidated with the Consolidated Action shall be

bound by this organization of Plaintiffs’ counsel.

       Co-Lead Counsel shall have the responsibility of receiving and disseminating Court orders

and notices.

       Co-Lead Counsel shall be the contact between Plaintiffs’ counsel and shall direct and

coordinate the activities of Plaintiffs’ counsel.

       Defendants shall affect service of papers on plaintiffs by serving a copy of same on Co-

Lead Counsel by overnight mail service, electronic or hand delivery. Plaintiffs shall affect service

of papers on defendants by serving a copy of same on defendants’ counsel by overnight mail

service, electronic, or hand delivery.




DATED: _____________, 2020
                                                        Hon. Paul A. Engelmayer
                                                        UNITED STATES DISTRICT JUDGE




                                                    2
